EXHIBIT 10.1          

EXECUTION COPY

EMPLOYEE NONCOMPETITION

AND CONFIDENTIALITY AGREEMENT

THIS EMPLOYEE NON-COMPETITION AND CONFIDENTIALITY AGREEMENT (“Agreement”) is
effective on August 5, 2019, by and between Apogee Enterprises, Inc. (“Apogee”)
and Brent C. Jewell, who resides at 3165 Lake Shore Boulevard, Minnetonka,
Minnesota 55491 (“Employee”).

WHEREAS, Apogee has offered a promotion to Employee to become President of the
Architectural Framing Systems segment (“Promotion”) effective August 5, 2019;
and

WHEREAS, if Employee accepts this Promotion, he will receive a $49,000 increase
in base salary and an award of an additional 10,000 shares of restricted Apogee
stock; and

WHEREAS, prior to accepting this Promotion Employee was informed that as a
condition of the Promotion, he would be required to agree to restrictions on
competition and the use of confidential information; and

WHEREAS, Apogee and Employee acknowledge that Apogee’s business is highly
competitive and will be substantially harmed in the competitive marketplace if
the relationships they develop with vendors and customers is used to the
detriment of Apogee, or Apogee Members, or to the benefit of others; and

WHEREAS, Apogee’s business includes confidential information which is protected
and kept secret by Apogee and Apogee will be substantially harmed in the
competitive marketplace if the confidential information is used to its detriment
or to the benefit of others; and

WHEREAS, Apogee desires reasonable protection of its confidential business and
technical information and relationships, which have been and will be acquired
and is being developed by Apogee, at substantial expense; and

WHEREAS, the Employee understands and agrees that he will fill a very important
role at Apogee and is willing to enter into restrictions on competition in
exchange for the consideration provided hereunder.

NOW THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:

1.        Adoption of Recitals.    The parties adopt and incorporate the above
Recitals into this Agreement.

2.        Term of Agreement.    This Agreement shall commence on the effective
date above written. It shall survive termination of the Employee’s employment
with Apogee or an Apogee Member for any reason.

 

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.        Consideration.    Employee acknowledges that Employee has had an
opportunity to review this Agreement, and Employee understands that the
Promotion is conditioned upon Employee’s acceptance of the terms herein.
Employee further agrees that Employee has received independent, adequate and
sufficient consideration to which Employee is not otherwise entitled, for
Employee’s agreement to, and acceptance of, the terms herein.

4.        Apogee Member.    As used herein, the terms “Apogee Member” and
“Apogee Members” shall include any corporation which is at any time a parent or
direct or indirect subsidiary of Apogee, or any corporation or entity which is
an affiliate of Apogee by virtue of Apogee owning more than five percent (5%) of
the entity or the entity owning more than five percent (5%) of Apogee. “Apogee
Member” shall include, but not be limited to, the following entities that are
owned in part by Apogee or which own part of Apogee, and which share
Confidential Information among themselves: Apogee Enterprises, Inc., Alumicor
Limited, Apogee Wausau Group, Inc. (including Linetec and Wausau Window and Wall
Systems), EFCO Corporation, Glassec Vidros de Seguranca Ltda., Harmon, Inc.,
Sotawall Limited, Tru Vue, Inc., Tubelite Inc., Velocity, and Apogee Company,
Viracon, Inc. and Viracon Georgia, Inc. All Apogee Members are intended third
party beneficiaries of this Agreement.

5.        Employee Covenants.    In recognition of the fact that, as a result of
Employee’s employment by Apogee or an Apogee Member, Employee has had or will
have access to and gain knowledge of highly confidential or proprietary
information or trade secrets pertaining to Apogee and Apogee Members, as well as
the customers, suppliers, joint ventures, licensors, licensees, distributors or
other persons and entities with whom Apogee and any Apogee Member does business
(“Confidential Information”), which Apogee and Apogee Members have expended
time, resources and money to obtain or develop and which have significant value
to Apogee and Apogee Members, Employee agrees for the benefit of Apogee and
Apogee Members, and as a material condition to Employee’s Promotion, as follows.

 

 

(a)

Non-Disclosure of Confidential Information.    Employee acknowledges that
Employee will receive access or have received access to Confidential Information
about Apogee and Apogee Members, that this information was obtained or developed
by Apogee and Apogee Members at great expense and is zealously guarded by Apogee
and Apogee Members from unauthorized disclosure and that Employee’s possession
of this special knowledge is due solely to Employee’s employment with Apogee or
one or more Apogee Members. In recognition of the foregoing, Employee will not
at any time during employment or following termination of employment for any
reason, disclose, use or otherwise make available to any third party any
Confidential Information relating to Apogee or any Apogee Member’s business,
products, services, customers, vendors or suppliers; trade secrets, data,
specifications, developments, inventions and research activity; marketing and
sales strategies, information and techniques; long and short term plans;
existing and prospective client, vendor, supplier and employee lists, contacts
and information; financial, personnel and information system information and
applications; and any other information concerning the business of Apogee or any
Apogee Member which is not disclosed to the general public or known in the
industry, except for disclosure necessary in the course of Employee’s duties or
with the express written consent

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

  

of Apogee or an Apogee Member. All Confidential Information, including all
copies, notes regarding, and replications of such Confidential Information will
remain the sole property of Apogee or any Apogee Member, as applicable, and must
be returned to Apogee or Apogee Members immediately upon termination of
Employee’s employment.

 

 

(b)

Return of Property.    Upon termination of employment with Apogee or any Apogee
Member, or at any other time at the request of Apogee or an Apogee Member,
Employee shall deliver to a designated Apogee or an Apogee Member representative
all records, documents, hardware, software and all other property of Apogee and
Apogee Members and all copies of such property in Employee’s possession.
Employee acknowledges and agrees that all such materials are the sole property
in Employee’s possession. Employee acknowledges and agrees that all such
materials are the sole property of Apogee and Apogee Members and that Employee
will certify in writing to Apogee or any Apogee Member at the time of delivery,
whether upon termination or otherwise, that Employee has complied with this
obligation.

 

 

(c)

Non-Solicitation of Existing or Prospective Customers, Vendors and
Suppliers.    Employee specifically acknowledges that the Confidential
Information described in Section 5 includes confidential data pertaining to
existing and prospective customers, vendors and suppliers of Apogee and Apogee
Members; that such data is a valuable and unique asset of the business of Apogee
and Apogee Members; and that the success or failure of their businesses depends
upon their ability to establish and maintain close and continuing personal
contacts and working relationships with such existing and prospective customers,
vendors, and suppliers and to develop proposals which are specific to such
existing and prospective customers, vendors, and suppliers. Therefore, during
Employee’s employment with Apogee or any Apogee Member and for the eighteen
(18) months following Employee’s employment termination date, Employee agrees
that Employee will not, except on behalf of Apogee and Apogee Members, or with
Apogee’s or an Apogee Member’s express written consent, solicit, approach,
contact or attempt to solicit, approach or contact, either directly or
indirectly, on Employee’s own behalf or on behalf of any other person or entity,
any existing or prospective customers, vendors, or suppliers of Apogee and
Apogee Members with whom Employee had contact or about whom Employee gained
Confidential Information during Employee’s employment with Apogee or any Apogee
Members for the purpose of obtaining business or engaging in any commercial
relationship that would be competitive with the “Business of the Company” (as
defined below in Section 5(e)(i)) or cause such customer, supplier, or vendor to
materially change or terminate its business or commercial relationship with
Apogee or any Apogee Member.

 

 

(d)

Non-Solicitation of Employees.    Employee specifically acknowledges that the
Confidential Information described in Section 5 also includes confidential data
pertaining to employees and agents of Apogee or Apogee Members, and Employee
further agrees that during Employee’s employment with Apogee and

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

  

Apogee Members and for the eighteen (18) months following Employee’s employment
termination date, Employee will not, directly or indirectly, on Employee’s own
behalf or on behalf of any other person or entity, solicit, contact, approach,
encourage, induce or attempt to solicit, contact, approach, encourage or induce
any of the employees or agents of Apogee or any Apogee Member to terminate their
employment or agency with Apogee or any Apogee Member.

 

 

(e)

Non-Competition.    Employee covenants and agrees that during Employee’s
employment with Apogee or any Apogee Member and for the eighteen (18) months
following Employee’s employment termination date, Employee will not, in any
geographic market in which Employee worked on behalf of Apogee or any Apogee
Member, or for which Employee had any sales, marketing, operational, logistical
or other management or oversight responsibility, engage in or carry on, directly
or indirectly, as an owner, employee, agent, associate, consultant, partner or
in any other capacity, a business competitive with the Business of the Company.

 

 

i.

The “Business of the Company” shall mean any business in which Apogee or any
Apogee Member was involved, or was investing in for the purpose of being
involved, at any time within the twenty-four (24) months preceding Employee’s
employment termination date.

 

 

ii.

To “engage in or carry on” shall mean to have ownership in any enterprise
engaged in the Business of the Company (excluding ownership of up to 1% of the
outstanding shares of a publicly traded company) or to consult, work in, direct
or have responsibility for any area of the Business of the Company.

 

 

(f)

Remedies for Breach of These Covenants.    Any breach of the covenants in this
Section 5 likely will cause irreparable harm to Apogee and Apogee Members for
which money damages could not reasonably or adequately compensate Apogee or
Apogee Members. Accordingly, Apogee and any Apogee Member shall be entitled to
all forms of injunctive relief (whether temporary, emergency, preliminary,
prospective or permanent) to enforce such covenants, in addition to damages and
other available remedies, and Employee consents to the issuance of such an
injunction without the necessity of Apogee or any Apogee Member posting a bond.
In the event that injunctive relief or damages are awarded to Apogee or any
Apogee Member for any breach by Executive of this Section 5, Employee further
agrees that Apogee or any Apogee Member shall be entitled to recover its costs
and attorneys’ fees necessary to obtain such recovery. In addition, Employee
agrees that upon Employee’s breach of any covenant in this Section 5, all
unexercised options issued under any stock option plans of Apogee will
immediately terminate and Apogee and/or an Apogee Member shall have the right to
exercise any and all of the rights described above.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.        Accounting of Profits.    Employee covenants and agrees that if
Employee shall violate any covenants or agreements in this Agreement, Apogee
and/or the affected Apogee Member(s) shall be entitled to an accounting and
repayment of all profits, compensation, commissions, remunerations or benefits
which Employee directly or indirectly has realized and/or may realize as a
result of, growing out of, or in connection with, any such violation; such
remedy shall be in addition to, and not in limitation of, any injunctive relief
or other rights or remedies to which Apogee or Apogee Members are or may be
entitled at law or in equity or under this Agreement.

7.        Reasonableness of Restrictions.

 

 

(a)

Employee has carefully read and considered the provisions of this Agreement and,
having done so, agrees that the restrictions set forth therein (including, but
not limited to, the time period of restriction and the geographical areas of
restriction) are fair and reasonable and are reasonably required for the
protection of the interests of Apogee or Apogee Members, their officers,
directors, shareholders and other employees.

 

 

(b)

The parties agree that Apogee and Apogee Members share confidential information
with each other and may have relationships with entities that are suppliers,
vendors or customers of Apogee or an Apogee Member while being a competitor of
the same, Apogee or another Apogee Member.

 

 

(c)

In the event that, notwithstanding the foregoing, any part of the covenants set
forth herein shall be held to be invalid or unenforceable, the remaining parts
thereof shall nevertheless continue to be valid and enforceable as though the
invalid or unenforceable parts had not been included therein. In the event that
any provision of Section 5 relating to time period and/or areas of restriction
shall be declared by a court of competent jurisdiction to exceed the maximum
time period or areas such court deems reasonable and enforceable, the agreed
upon time period and/or areas of restriction shall be deemed to become and
thereafter be the maximum time period and/or areas which such court deems
reasonable and enforceable.

8.        Waiver.    In the event Apogee or any Apogee Member maintains an
action, either at law, equity, or both, to enforce this Agreement against
Employee, Employee waives any right to maintain any of the following defenses:

 

 

(a)

That this Agreement is not necessary for the protection of the goodwill of
Apogee or any Apogee Member;

 

 

(b)

That this Agreement is overbroad in geographic scope or duration;

 

 

(c)

That this Agreement would impose an undue hardship upon the Employee;

 

 

(d)

That Apogee or any Apogee Member has an adequate remedy at law;

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

(e)

That this Agreement is not supported by adequate consideration; or

 

 

(f)

That Apogee or any Apogee Member failed to take adequate safeguards to protect
the confidentiality of the information.

9.        Burden and Benefit/Assigns.    The Employee may not transfer or assign
this Agreement or any of the Employee’s rights or obligations hereunder. Apogee
or any Apogee Member may transfer or assign this Agreement or any of its rights
or obligations hereunder with or without notice to the Employee, and this
Agreement shall automatically inure to the benefit of Apogee or any Apogee
Members and their respective heirs, personal and legal representatives,
successors and assigns.

10.      Survival.    Employee’s obligations under this Agreement shall survive
termination of the Agreement and the employment relationship, regardless of the
circumstances of termination of the employment relationship.

11.      Employment At Will.    This Agreement does not alter the at will nature
of the employment relationship between Employee and Apogee or any Apogee Member
and Employee. Both parties understand that either party may end the employment
relationship at any time, for any reason, without notice. Employee has no right
to continued employment with Apogee or any Apogee Member.

12.      Entire Agreement.    This Agreement contains the entire agreement and
understanding by and between Employee and Apogee and/or any Apogee Member with
respect to the subject matter hereof, except that any change in control
agreement to which Employee is signatory shall continue in full force and
effect. No representations, promises, agreements or understandings, written or
oral, not herein contained shall be of any force or effect. Notwithstanding the
above, if Employee is a party to a change in control agreement, it is understood
and agreed that Employee is subject to the covenants described in such change in
control agreement, despite the shorter duration of such covenants in this
Agreement. The covenants described in any applicable change in control agreement
shall continue for the entire period stated therein, regardless of the
expiration of the covenant periods described in this Agreement.

13.      Modification; Waiver.    No change or modification hereof shall be
valid or binding unless the same is in writing and signed by the party intended
to be bound. No waiver of any provision of this Agreement shall be valid unless
the same is in writing and signed by the party against whom such waiver is
sought to be enforced; moreover, no valid waiver of any provision of this
Agreement at any time shall be deemed a waiver of any other provision of this
Agreement at such time or will be deemed a valid waiver of such provision at any
other time. Any delay or failure to enforce any provision of this Agreement by
Apogee or any Apogee Member shall also not constitute a waiver of the right to
enforce any part of this Agreement.

14.      Voluntary Action.    Employee enters into this Agreement knowingly and
voluntarily and after having had an opportunity to consult with legal counsel if
desired.

15.      Construction.    It is the intention of the parties hereto that Apogee
or any Apogee Members be given the broadest possible protection respecting its
confidential information and

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

respecting competition by Employee following Employee’s separation from Apogee
or any Apogee Member. Therefore, if any portion of this Agreement is deemed
overbroad by a court of competent jurisdiction, it is the parties’ intention
that it be redrawn to fit the broadest possible geographic and temporal
limitations allowed by law. The parties intend and agree that this Agreement not
be construed or interpreted in favor of either party based upon who drafted its
provisions.

16.      Governing Law.    This Agreement will be construed and governed in
accordance with the laws of the State of Minnesota, its conflicts of laws
principles notwithstanding.

17.      Jurisdiction.    For the purpose of resolving conflicts related to or
arising out of this Agreement, the parties hereby expressly consent to the
jurisdiction of the courts of Minnesota and such other courts as permitted under
the Federal Defend Trade Secrets Act. Employee consents to personal jurisdiction
in the State of Minnesota.

[The remainder of this page has been left blank intentionally. Signature page
attached.]

 

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, Apogee and Employee have duly executed this Agreement under
seal as of the day and year first above written.

 

Date:

 

8/5/19

   

APOGEE ENTERPRISES, INC.

     

By:

 

/s/ Curtis J. Dobler

       

Its:

 

Executive Vice President Human Resources

 

   

EMPLOYEE

Date:

 

8/5/19

     

/s/ Brent C. Jewell

       

Brent C. Jewell

 

 

8